Case 2:19-cv-02101-ODW-GJS Document 31 Filed 07/23/20 Page 1 of 16 Page ID #:490




   1

   2

   3

   4

   5

   6

   7
                              UNITED STATES DISTRICT COURT
   8
                            CENTRAL DISTRICT OF CALIFORNIA
   9

  10
           JOSE MARTINEZ, an individual               Case No. CV19-02101 ODW (GJSx)
  11                                                  Hon. Otis D. Wright, II, Ctrm. 5D, 5th Fl.
                       Plaintiff,                     Mag. Gail J. Standish, Ctrm. 640, 6th Fl.
  12
                  v.
  13

  14                                                   STIPULATED PROTECTIVE
           CHARLES L. BECK, an individual,             ORDER1
  15       MICHEL R. MOORE, an individual;
           JERITT SEVERNS, an individual;
  16       LOS ANGELES POLICE
           DEPARTMENT, a government
  17       agency; COUNTY OF LOS
           ANGELES, a political body, CITY OF
  18       LOS ANGELES, a political body,
           STATE OF CALIFORNIA, and DOES
  19       1 through 50, inclusive,
  20                   Defendant.
  21

  22
       1.      A. PURPOSES AND LIMITATIONS
  23
               Discovery in this action is likely to involve production of confidential,
  24
       proprietary or private information for which special protection from public
  25
       disclosure and from use for any purpose other than prosecuting this litigation may
  26

  27
       1
  28    This Stipulated Protective Order is substantially based on the model protective
       order provided under Magistrate Judge Gail J. Standish’s Procedures.
Case 2:19-cv-02101-ODW-GJS Document 31 Filed 07/23/20 Page 2 of 16 Page ID #:491




  1    be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
  2    enter the following Stipulated Protective Order. The parties acknowledge that this
  3    Order does not confer blanket protections on all disclosures or responses to
  4    discovery and that the protection it affords from public disclosure and use extends
  5    only to the limited information or items that are entitled to confidential treatment
  6    under the applicable legal principles.
  7           B. GOOD CAUSE STATEMENT
  8           This action involves the City of Los Angeles, the Los Angeles Police
  9    Department, Charles L. Beck, Michel R. Moore, Jeritt Severns, and the County of
 10    Los Angeles (“Defendants”). Plaintiffs are seeking materials and information that
 11    Defendant City of Los Angeles and Los Angeles Police Department (“City”)
 12    maintains as confidential, such as personnel files of the police officers involved in
 13    this incident, Internal Affairs materials and information, video recordings, audio
 14    recordings, and information and other administrative materials and information
 15    currently in the possession of the City which may be entitled to special protection
 16    from public disclosure and from use for any purpose other than prosecuting this
 17    litigation.
 18           Accordingly, to expedite the flow of information, to facilitate the prompt
 19    resolution of disputes over confidentiality of discovery materials, to adequately
 20    protect information the parties are entitled to keep confidential, to ensure that the
 21    parties are permitted reasonable necessary uses of such material in preparation for
 22    and in the conduct of trial, to address their handling at the end of the litigation, and
 23    serve the ends of justice, a protective order for such information is justified in this
 24    matter. It is the intent of the parties that information will not be designated as
 25    confidential for tactical reasons and that nothing be so designated without a good
 26    faith belief that it has been maintained in a confidential, non-public manner, and
 27    there is good cause why it should not be part of the public record of this case. This
 28    also includes (1) any information copied or extracted from the Confidential
                                                   2
Case 2:19-cv-02101-ODW-GJS Document 31 Filed 07/23/20 Page 3 of 16 Page ID #:492




  1    information; (2) copies, excerpts, summaries or compilations of Confidential
  2    information; and (3) any testimony, conversations, or presentations that might
  3    reveal Confidential information.
  4

  5          C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
  6            The parties further acknowledge, as set forth in Section 12.3, below, that this
  7    Stipulated Protective Order does not entitle them to file confidential information
  8    under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
  9    and the standards that will be applied when a party seeks permission from the court
 10    to file material under seal.
 11          There is a strong presumption that the public has a right of access to judicial
 12    proceedings and records in civil cases. In connection with non-dispositive motions,
 13    good cause must be shown to support a filing under seal. See Kamakana v. City and
 14    County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
 15    Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
 16    Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
 17    require good cause showing), and a specific showing of good cause or compelling
 18    reasons with proper evidentiary support and legal justification, must be made with
 19    respect to Protected Material that a party seeks to file under seal. The parties’ mere
 20    designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
 21    without the submission of competent evidence by declaration, establishing that the
 22    material sought to be filed under seal qualifies as confidential, privileged, or
 23    otherwise protectable—constitute good cause.
 24          Further, if a party requests sealing related to a dispositive motion or trial, then
 25    compelling reasons, not only good cause, for the sealing must be shown, and the
 26    relief sought shall be narrowly tailored to serve the specific interest to be protected.
 27    See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
 28    each item or type of information, document, or thing sought to be filed or introduced
                                                   3
Case 2:19-cv-02101-ODW-GJS Document 31 Filed 07/23/20 Page 4 of 16 Page ID #:493




  1    under seal in connection with a dispositive motion or trial, the party seeking
  2    protection must articulate compelling reasons, supported by specific facts and legal
  3    justification, for the requested sealing order. Again, competent evidence supporting
  4    the application to file documents under seal must be provided by declaration.
  5           Any document that is not confidential, privileged, or otherwise protectable in
  6    its entirety will not be filed under seal if the confidential portions can be redacted.
  7    If documents can be redacted, then a redacted version for public viewing, omitting
  8    only the confidential, privileged, or otherwise protectable portions of the document,
  9    shall be filed. Any application that seeks to file documents under seal in their
 10    entirety should include an explanation of why redaction is not feasible.
 11    2.     DEFINITIONS
 12           2.1    Action: this pending federal lawsuit.
 13           2.2    Challenging Party: a Party or Non-Party that challenges the
 14    designation of information or items under this Order.
 15           2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 16    how it is generated, stored or maintained) or tangible things that qualify for
 17    protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 18    the Good Cause Statement. This also includes (1) any information copied or
 19    extracted from the Confidential information; (2) copies, excerpts, summaries or
 20    compilations of Confidential information; and (3) any testimony, conversations, or
 21    presentations that might reveal Confidential information.
 22           2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
 23    their support staff).
 24           2.5    Designating Party: a Party or Non-Party that designates information or
 25    items that it produces in disclosures or in responses to discovery as
 26    “CONFIDENTIAL.”
 27           2.6    Disclosure or Discovery Material: all items or information, regardless
 28    of the medium or manner in which it is generated, stored, or maintained (including,
                                                   4
Case 2:19-cv-02101-ODW-GJS Document 31 Filed 07/23/20 Page 5 of 16 Page ID #:494




  1    among other things, testimony, transcripts, and tangible things), that are produced or
  2    generated in disclosures or responses to discovery in this matter.
  3          2.7    Expert: a person with specialized knowledge or experience in a matter
  4    pertinent to the litigation who has been retained by a Party or its counsel to serve as
  5    an expert witness or as a consultant in this Action.
  6          2.8    House Counsel: attorneys who are employees of a party to this Action.
  7    House Counsel does not include Outside Counsel of Record or any other outside
  8    counsel.
  9          2.9    Non-Party: any natural person, partnership, corporation, association or
 10    other legal entity not named as a Party to this action.
 11          2.10 Outside Counsel of Record: attorneys who are not employees of a
 12    party to this Action but are retained to represent or advise a party to this Action and
 13    have appeared in this Action on behalf of that party or are affiliated with a law firm
 14    that has appeared on behalf of that party, and includes support staff.
 15          2.11 Party: any party to this Action, including all of its officers, directors,
 16    employees, consultants, retained experts, and Outside Counsel of Record (and their
 17    support staffs).
 18          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 19    Discovery Material in this Action.
 20          2.13 Professional Vendors: persons or entities that provide litigation
 21    support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 22    demonstrations, and organizing, storing, or retrieving data in any form or medium)
 23    and their employees and subcontractors.
 24          2.14 Protected Material: any Disclosure or Discovery Material that is
 25    designated as “CONFIDENTIAL.”
 26          2.15 Receiving Party: a Party that receives Disclosure or Discovery
 27    Material from a Producing Party.
 28
                                                  5
Case 2:19-cv-02101-ODW-GJS Document 31 Filed 07/23/20 Page 6 of 16 Page ID #:495




  1
       3.    SCOPE
             The protections conferred by this Stipulation and Order cover not only
  2
       Protected Material (as defined above), but also (1) any information copied or
  3
       extracted from Protected Material; (2) all copies, excerpts, summaries, or
  4
       compilations of Protected Material; and (3) any testimony, conversations, or
  5
       presentations by Parties or their Counsel that might reveal Protected Material.
  6
             Any use of Protected Material at trial shall be governed by the orders of the
  7
       trial judge. This Order does not govern the use of Protected Material at trial.
  8
       4.    DURATION
  9
             FINAL DISPOSITION of the action is defined as the conclusion of any
 10
       appellate proceedings, or, if no appeal is taken, when the time for filing of an appeal
 11
       has run. Except as set forth below, the terms of this protective order apply through
 12
       FINAL DISPOSITION of the action. The parties may stipulate that the they will be
 13
       contractually bound by the terms of this agreement beyond FINAL DISPOSITION,
 14
       but will have to file a separate action for enforcement of the agreement once all
 15
       proceedings in this case are complete.
 16
             Once a case proceeds to trial, information that was designated as
 17
       CONFIDENTIAL or maintained pursuant to this protective order used or introduced
 18
       as an exhibit at trial becomes public and will be presumptively available to all
 19
       members of the public, including the press, unless compelling reasons supported by
 20
       specific factual findings to proceed otherwise are made to the trial judge in advance
 21
       of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
 22
       showing for sealing documents produced in discovery from “compelling reasons”
 23
       standard when merits-related documents are part of court record). Accordingly, for
 24
       such materials, the terms of this protective order do not extend beyond the
 25
       commencement of the trial.
 26
       5.    DESIGNATING PROTECTED MATERIAL
 27
             5.1    Exercise of Restraint and Care in Designating Material for Protection.
 28
                                                  6
Case 2:19-cv-02101-ODW-GJS Document 31 Filed 07/23/20 Page 7 of 16 Page ID #:496




  1    Each Party or Non-Party that designates information or items for protection under
  2    this Order must take care to limit any such designation to specific material that
  3    qualifies under the appropriate standards. The Designating Party must designate for
  4    protection only those parts of material, documents, items or oral or written
  5    communications that qualify so that other portions of the material, documents, items
  6    or communications for which protection is not warranted are not swept unjustifiably
  7    within the ambit of this Order.
  8          Mass, indiscriminate or routinized designations are prohibited. Designations
  9    that are shown to be clearly unjustified or that have been made for an improper
 10    purpose (e.g., to unnecessarily encumber the case development process or to impose
 11    unnecessary expenses and burdens on other parties) may expose the Designating
 12    Party to sanctions.
 13          If it comes to a Designating Party’s attention that information or items that it
 14    designated for protection do not qualify for protection, that Designating Party must
 15    promptly notify all other Parties that it is withdrawing the inapplicable designation.
 16          5.2      Manner and Timing of Designations. Except as otherwise provided in
 17    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 18    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 19    under this Order must be clearly so designated before the material is disclosed or
 20    produced.
 21          Designation in conformity with this Order requires:
 22                (a) for information in documentary form (e.g., paper or electronic
 23    documents, but excluding transcripts of depositions or other pretrial or trial
 24    proceedings), that the Producing Party affix at a minimum, the legend
 25    “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 26    contains protected material. If only a portion of the material on a page qualifies for
 27    protection, the Producing Party also must clearly identify the protected portion(s)
 28    (e.g., by making appropriate markings in the margins).
                                                   7
Case 2:19-cv-02101-ODW-GJS Document 31 Filed 07/23/20 Page 8 of 16 Page ID #:497




  1          A Party or Non-Party that makes original documents available for inspection
  2    need not designate them for protection until after the inspecting Party has indicated
  3    which documents it would like copied and produced. During the inspection and
  4    before the designation, all of the material made available for inspection shall be
  5    deemed “CONFIDENTIAL.” After the inspecting Party has identified the
  6    documents it wants copied and produced, the Producing Party must determine which
  7    documents, or portions thereof, qualify for protection under this Order. Then,
  8    before producing the specified documents, the Producing Party must affix the
  9    “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
 10    portion of the material on a page qualifies for protection, the Producing Party also
 11    must clearly identify the protected portion(s) (e.g., by making appropriate markings
 12    in the margins).
 13                (b) for testimony given in depositions that the Designating Party identifies
 14    the Disclosure or Discovery Material on the record, before the close of the
 15    deposition all protected testimony.
 16                (c) for information produced in some form other than documentary and
 17    for any other tangible items, that the Producing Party affix in a prominent place on
 18    the exterior of the container or containers in which the information is stored the
 19    legend “CONFIDENTIAL.” If only a portion or portions of the information
 20    warrants protection, the Producing Party, to the extent practicable, shall identify the
 21    protected portion(s).
 22          5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
 23    failure to designate qualified information or items does not, standing alone, waive
 24    the Designating Party’s right to secure protection under this Order for such material.
 25    Upon timely correction of a designation, the Receiving Party must make reasonable
 26    efforts to assure that the material is treated in accordance with the provisions of this
 27    Order.
 28
                                                   8
Case 2:19-cv-02101-ODW-GJS Document 31 Filed 07/23/20 Page 9 of 16 Page ID #:498




  1    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
  2          6.1    Timing of Challenges. Any Party or Non-Party may challenge a
  3    designation of confidentiality at any time that is consistent with the Court’s
  4    Scheduling Order.
  5          6.2    Meet and Confer. The Challenging Party shall initiate the dispute
  6    resolution process under Local Rule 37.1 et seq.
  7          6.3    The burden of persuasion in any such challenge proceeding shall be on
  8    the Designating Party. Frivolous challenges, and those made for an improper
  9    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 10    parties) may expose the Challenging Party to sanctions. Unless the Designating
 11    Party has waived or withdrawn the confidentiality designation, all parties shall
 12    continue to afford the material in question the level of protection to which it is
 13    entitled under the Producing Party’s designation until the Court rules on the
 14    challenge.
 15

 16    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 17          7.1    Basic Principles. A Receiving Party may use Protected Material that is
 18    disclosed or produced by another Party or by a Non-Party in connection with this
 19    Action only for prosecuting, defending or attempting to settle this Action. Such
 20    Protected Material may be disclosed only to the categories of persons and under the
 21    conditions described in this Order. When the Action has been terminated, a
 22    Receiving Party must comply with the provisions of section 13 below (FINAL
 23    DISPOSITION).
 24          Protected Material must be stored and maintained by a Receiving Party at a
 25    location and in a secure manner that ensures that access is limited to the persons
 26    authorized under this Order.
 27          7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
 28    otherwise ordered by the court or permitted in writing by the Designating Party, a
                                                  9
Case 2:19-cv-02101-ODW-GJS Document 31 Filed 07/23/20 Page 10 of 16 Page ID #:499




   1   Receiving Party may disclose any information or item designated
   2   “CONFIDENTIAL” only to:
   3            (a) the Receiving Party’s Outside Counsel of Record in this Action, as
   4   well as employees of said Outside Counsel of Record to whom it is reasonably
   5   necessary to disclose the information for this Action;
   6            (b) the officers, directors, and employees (including House Counsel) of
   7   the Receiving Party to whom disclosure is reasonably necessary for this Action;
   8            (c) Experts (as defined in this Order) of the Receiving Party to whom
   9   disclosure is reasonably necessary for this Action and who have signed the
  10   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  11            (d) the court and its personnel;
  12            (e) court reporters and their staff;
  13            (f) professional jury or trial consultants, mock jurors, and Professional
  14   Vendors to whom disclosure is reasonably necessary for this Action and who have
  15   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  16            (g) the author or recipient of a document containing the information or a
  17   custodian or other person who otherwise possessed or knew the information;
  18            (h) during their depositions, witnesses, and attorneys for witnesses, in the
  19   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
  20   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
  21   not be permitted to keep any confidential information unless they sign the
  22   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  23   agreed by the Designating Party or ordered by the court. Pages of transcribed
  24   deposition testimony or exhibits to depositions that reveal Protected Material may
  25   be separately bound by the court reporter and may not be disclosed to anyone except
  26   as permitted under this Stipulated Protective Order; and
  27            (i) any mediator or settlement officer, and their supporting personnel,
  28   mutually agreed upon by any of the parties engaged in settlement discussions.
                                                   10
Case 2:19-cv-02101-ODW-GJS Document 31 Filed 07/23/20 Page 11 of 16 Page ID #:500




   1   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
   2         IN OTHER LITIGATION
   3         If a Party is served with a subpoena or a court order issued in other litigation
   4   that compels disclosure of any information or items designated in this Action as
   5   “CONFIDENTIAL,” that Party must:
   6             (a) promptly notify in writing the Designating Party. Such notification
   7   shall include a copy of the subpoena or court order;
   8             (b) promptly notify in writing the party who caused the subpoena or order
   9   to issue in the other litigation that some or all of the material covered by the
  10   subpoena or order is subject to this Protective Order. Such notification shall include
  11   a copy of this Stipulated Protective Order; and
  12             (c) cooperate with respect to all reasonable procedures sought to be
  13   pursued by the Designating Party whose Protected Material may be affected.
  14         If the Designating Party timely seeks a protective order, the Party served with
  15   the subpoena or court order shall not produce any information designated in this
  16   action as “CONFIDENTIAL” before a determination by the court from which the
  17   subpoena or order issued, unless the Party has obtained the Designating Party’s
  18   permission. The Designating Party shall bear the burden and expense of seeking
  19   protection in that court of its confidential material and nothing in these provisions
  20   should be construed as authorizing or encouraging a Receiving Party in this Action
  21   to disobey a lawful directive from another court.
  22   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  23         PRODUCED IN THIS LITIGATION
  24             (a) The terms of this Order are applicable to information produced by a
  25   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
  26   produced by Non-Parties in connection with this litigation is protected by the
  27   remedies and relief provided by this Order. Nothing in these provisions should be
  28   construed as prohibiting a Non-Party from seeking additional protections.
                                                  11
Case 2:19-cv-02101-ODW-GJS Document 31 Filed 07/23/20 Page 12 of 16 Page ID #:501




   1             (b) In the event that a Party is required, by a valid discovery request, to
   2   produce a Non-Party’s confidential information in its possession, and the Party is
   3   subject to an agreement with the Non-Party not to produce the Non-Party’s
   4   confidential information, then the Party shall:
   5                (1) promptly notify in writing the Requesting Party and the Non-Party
   6   that some or all of the information requested is subject to a confidentiality
   7   agreement with a Non-Party;
   8                (2) promptly provide the Non-Party with a copy of the Stipulated
   9   Protective Order in this Action, the relevant discovery request(s), and a reasonably
  10   specific description of the information requested; and
  11                (3) make the information requested available for inspection by the
  12   Non-Party, if requested.
  13             (c) If the Non-Party fails to seek a protective order from this court within
  14   14 days of receiving the notice and accompanying information, the Receiving Party
  15   may produce the Non-Party’s confidential information responsive to the discovery
  16   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
  17   not produce any information in its possession or control that is subject to the
  18   confidentiality agreement with the Non-Party before a determination by the court.
  19   Absent a court order to the contrary, the Non-Party shall bear the burden and
  20   expense of seeking protection in this court of its Protected Material.
  21   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  22         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  23   Protected Material to any person or in any circumstance not authorized under this
  24   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  25   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  26   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  27   persons to whom unauthorized disclosures were made of all the terms of this Order,
  28   and (d) request such person or persons to execute the “Acknowledgment and
                                                 12
Case 2:19-cv-02101-ODW-GJS Document 31 Filed 07/23/20 Page 13 of 16 Page ID #:502




   1   Agreement to Be Bound” that is attached hereto as Exhibit A.
   2   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   3         PROTECTED MATERIAL
   4         When a Producing Party gives notice to Receiving Parties that certain
   5   inadvertently produced material is subject to a claim of privilege or other protection,
   6   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   7   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
   8   procedure may be established in an e-discovery order that provides for production
   9   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
  10   (e), insofar as the parties reach an agreement on the effect of disclosure of a
  11   communication or information covered by the attorney-client privilege or work
  12   product protection, the parties may incorporate their agreement in the stipulated
  13   protective order submitted to the court.
  14   12.   MISCELLANEOUS
  15         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  16   person to seek its modification by the Court in the future.
  17         12.2 Right to Assert Other Objections. By stipulating to the entry of this
  18   Protective Order, no Party waives any right it otherwise would have to object to
  19   disclosing or producing any information or item on any ground not addressed in this
  20   Stipulated Protective Order. Similarly, no Party waives any right to object on any
  21   ground to use in evidence of any of the material covered by this Protective Order.
  22         12.3 Filing Protected Material. A Party that seeks to file under seal any
  23   Protected Material must comply with Local Civil Rule 79-5. Protected Material
  24   may only be filed under seal pursuant to a court order authorizing the sealing of the
  25   specific Protected Material at issue. If a Party’s request to file Protected Material
  26   under seal is denied by the court, then the Receiving Party may file the information
  27   in the public record unless otherwise instructed by the court.
  28
                                                  13
Case 2:19-cv-02101-ODW-GJS Document 31 Filed 07/23/20 Page 14 of 16 Page ID #:503




   1   13.   FINAL DISPOSITION
   2         After the final disposition of this Action, as defined in paragraph 4, within 60
   3   days of a written request by the Designating Party, each Receiving Party must return
   4   all Protected Material to the Producing Party or destroy such material. As used in
   5   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   6   summaries, and any other format reproducing or capturing any of the Protected
   7   Material. Whether the Protected Material is returned or destroyed, the Receiving
   8   Party must submit a written certification to the Producing Party (and, if not the same
   9   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
  10   (by category, where appropriate) all the Protected Material that was returned or
  11   destroyed and (2) affirms that the Receiving Party has not retained any copies,
  12   abstracts, compilations, summaries or any other format reproducing or capturing any
  13   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
  14   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
  15   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  16   reports, attorney work product, and consultant and expert work product, even if such
  17   materials contain Protected Material. Any such archival copies that contain or
  18   constitute Protected Material remain subject to this Protective Order as set forth in
  19   Section 4 (DURATION).
  20                            [CONTINUED ON NEXT PAGE]
  21

  22

  23

  24

  25

  26

  27

  28
                                                 14
Case 2:19-cv-02101-ODW-GJS Document 31 Filed 07/23/20 Page 15 of 16 Page ID #:504




   1   14.   VIOLATION
   2   Any violation of this Order may be punished by appropriate measures including,
   3   without limitation, contempt proceedings and/or monetary sanctions.
   4   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   5

   6   Dated: July 16, 2020     KARIMIAN LAW GROUP
   7                            By:    /s/ Shahin S. Karimian
                                       SHAHIN S. KARIMIAN, ESQ.
   8                            Attorneys for Defendant JOSE MARTINEZ
   9   Dated: July 16, 2020           THE PAYA FIRM
  10                            By:    /s/ Brian Paya
                                       BRIAN PAYA, ESQ
  11                            Attorneys for Defendant JOSE MARTINEZ
  12   Dated: July 2, 2020      COLLINS COLLINS MUIR & STEWART LLP
  13
                                By:    /s/ Thomas A. Guterres
  14                                   THOMAS A. GUTERRES, ESQ.
                                Attorneys for Defendants COUNTY OF LOS ANGELES
  15
       Dated: July 2, 2020      MICHAEL N. FEUER, City Attorney
  16                            KATHLEEN A. KENEALY, Chief Assist. City Attorney
                                SCOTT MARCUS, Chief Civil Litigation Branch
  17                            CORY M. BRENTE, Sr. Assist. City Attorney
                                LISA W. LEE, Deputy City Attorney
  18
                                By:    /s/ Lisa W. Lee
  19                                   LISA W. LEE, Deputy City Attorney
                                Attorneys for Defendants, CITY OF LOS ANGELES,
  20                            CHARLES L. BECK, MICHEL R. MOORE, JERITT
                                SEVERNS, and LOS ANGELES POLICE
  21                            DEPARTMENT
  22   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  23

  24   DATED: July 23, 2020
  25

  26   ___________________________________
  27
       GAIL J. STANISH
       UNITED STATES MAGISTRATE JUDGE
  28
                                               15
Case 2:19-cv-02101-ODW-GJS Document 31 Filed 07/23/20 Page 16 of 16 Page ID #:505




   1                                         EXHIBIT A
   2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3

   4   I, _____________________________ [print or type full name], of
   5   _________________ [print or type full address], declare under penalty of perjury
   6   that I have read in its entirety and understand the Stipulated Protective Order that
   7   was issued by the United States District Court for the Central District of California
   8   on [date] in the case of   Jose Martinez v. Charles L. Beck et al, Case No. 2:19-cv-
   9   02101-ODW-GJSx. I agree to comply with and to be bound by all the terms of this
  10   Stipulated Protective Order and I understand and acknowledge that failure to so
  11   comply could expose me to sanctions and punishment in the nature of contempt. I
  12   solemnly promise that I will not disclose in any manner any information or item that
  13   is subject to this Stipulated Protective Order to any person or entity except in strict
  14   compliance with the provisions of this Order.
  15   I further agree to submit to the jurisdiction of the United States District Court for the
  16   Central District of California for enforcing the terms of this Stipulated Protective
  17   Order, even if such enforcement proceedings occur after termination of this action.
  18   I hereby appoint __________________________ [print or type full name] of
  19   _______________________________________ [print or type full address and
  20   telephone number] as my California agent for service of process in connection with
  21   this action or any proceedings related to enforcement of this Stipulated Protective
  22   Order.
  23   Date: ______________________________________
  24   City and State where sworn and signed: _________________________________
  25

  26   Printed name: _______________________________
  27

  28   Signature: __________________________________
                                                  16
